Title: From George Washington to Brigadier General Anthony Wayne, 16 February 1779
From: Washington, George
To: Wayne, Anthony

Dear sir.
Head Quarters [Middlebrook] 16th feby 1779.

I have received your favor of the 10th inst. expressing your desire to have a command in the light Corps—My opinion of your merit will lead me chearfully to comply with your request, as soon as the Arrangement of the army, and other circumstances permit the formation of that Corps.
The pennsilvania Barracks appear to be well constructed for the accommodation of the troops, and judiciously disposed. I am with great regard and esteem Dear Sir Your most obedt servt
Go: Washington
